Citation Nr: 1220645	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-04 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC). 


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2012, the appellant and his daughter testified at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2009 administrative decision, the appellant's claim for a one-time payment from the FVEC fund was denied on the basis that the National Personnel Records Center (NPRC) found that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. 

The RO requested verification of the appellant's service from the NPRC three different times.  Each time the NRPC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The most recent response is dated November 2011.  However, the appellant has since provided additional documents for the express purpose of supporting his assertion that he had service with the United States Armed Forces during World War II.  Specifically, he submitted an Oath and Certificate of Enlistment, General Orders dated in October 1943, and Service Record for the period from December 1952 to December 1955.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency and Indemnity Compensation claim, where service department certification of a veteran's active service is required, the appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  

Thus, the Board determines that a remand is necessary so that VA may satisfy its duty to assist by again requesting verification of service from the NPRC in light of these additional service records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and seek verification of the appellant's service.  Provide the service department with copies of any relevant records in the claims file, to include (1) Oath and Certificate of Enlistment, (2) General Orders dated in October 1943, and (3) Service Record for the period from December 1952 to December 1955. 

2. After receipt of NPRC's reply, and after any other development indicated by the state of the record, readjudicate the issue of whether the appellant has legal entitlement to a one-time payment from the FVEC fund.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
R. N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


